DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered. Claims 1, 2 and 4-20 remain pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 4-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moncrief et al. (US 2015/0187224 A1) in view of Aoki et al. (US Patent No. 5,415,550).
Regarding claims 1, 7 and 14, Moncrief discloses (see e.g. Par. 47): 
a method of driver/operator training comprising: in a training system controlled by a computer, while the computer is presenting a simulation segment on one or more graphics displays that are interfaced to the computer to simulate a windshield of a target vehicle (surround simulation terminal 110 with automobile-like environment including graphics display):
the computer reading data from input devices of the training system (referred to in Par. 47 as driver action data), the input devices comprising a gas pedal input device, a brake pedal input device, a transmission position detector, and a steering wheel rotation sensor (Par. 47); and analyzing the data in conjunction with a current state of the training system (e.g. resulting actions of the simulation) and the simulation segment to predict a potential future issue; and when the analyzing indicates that there exists the potential future issue, the computer displaying an indication of the issue on one of the graphics displays (see Fig. 34, Par’s. 43-44 and 413-421 – vehicle dynamics model in the simulation is run, along with the control inputs, forward in time to predict the future path of the vehicle; when the prediction indicates an issue, such as that the user will cross the center line, a leading arrow indicates as such in order to warn the driver of the issue) (as per claim 1),
a method of driver operated training of a trainee on a training system, the training system comprising a computer that includes a storage device (e.g. laptop – Par. 47) and a plurality of simulation segments (segments which make up a scenario – Par. 48), the simulation segments are stored on the storage device and accessible by the computer; 
the computer is operatively interfaced to one or more graphics displays that simulate windows/windshields of a target vehicle, at least one of the graphics displays simulates a windshield of the target vehicle, the computer generates images on the graphics displays; the computer is operatively interfaced to one of more input devices and one or more output devices, the input devices and output devices corresponding to control/indicator devices of the target vehicle, the input devices and the output devices are in communication with the trainee (Par. 47); 
the method includes the following steps: 
(a) the computer selecting a first simulation segment of the simulation segments as a current simulation segment (first segment in the scenario); and
(b) the computer presenting the current simulation segment on one or more of the graphics displays and/or one or more output devices, thereby the computer simulating an operational scenario of the target vehicle (Par. 47); 
(c) the computer collecting data from the one or more input devices (e.g. driver action data) comprising at least a steering wheel rotation detector and a gas pedal input device; 
(d) the computer analyzing the data with respect to the current simulation segment and a current state of the training system (e.g. resulting actions of simulation) to predict a potential future issue (Par’s. 43-44 and 413-421 – vehicle dynamics model in the simulation is run, along with the control inputs, forward in time to predict the future path of the vehicle); and
(e) when there exists the potential future issue, the computer presenting an indication to warn of the trainee of the potential future issue (Fig. 34); 
(f) the computer determining a next simulation segments from the simulation segments as the current simulation segment; and 
(g) repeating steps b-f until the first simulation segment is complete (segments run until scenario is complete) (as per claim 7),
a training system comprising: 
a computer, the computer having means for storing data; and
a plurality of simulation segments stored in the means for storing the data, the training segments accessible by the computer; 
one or more graphics displays, at least one of the graphics displays simulates a windshield of a target vehicle, the computer has means for generating images on the graphics displays; 
one or more input devices, the input devices corresponding to control devices of the target vehicle comprising a gas pedal input device and a steering input device, the input devices are operatively coupled to the computer; 
software running on the computer causes the computer to present a simulation segment of the plurality of simulation segments; 
in such, the software running on the computer causes the computer to display a content of the simulation segment on one or more of the graphics displays, thereby the software running on the computer causes the computer to simulate an operation of the target vehicle; 
concurrently, the software running on the computer causes the computer to collect data from the one or more input devices (Par’s. 47-48); and 
the software running on the computer causes the computer to analyze the data, a current state of the training system, and the simulation segment and to determine if a potential future issue exists (Par’s. 43-44 and 413-421); and
when the potential future issue exists, the software running on the computer causes the computer to emit an indication that provides a hint regarding the potential future issue (leading arrow acts as hint that the user will cross the center line if action not taken) (as per claim 14),
To the extent that Moncrief’s arrow indicator may not constitute an “informational message” in the BRI of the term in view of Applicant’s specification (as per claims 1, 7 and 14), Aoki discloses providing a warning to a simulated vehicle operator of a future issue, such as advice to the rider when about to enter an intersection (column 15, lines 21-27), or when the running speed is about to exceed an upper limit (column 21, line 42 – column 22, line 6), wherein the warning may constitute “a message…displayed on the flat screen by the video projector” (column 21, lines 58-62). Accordingly, it would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Moncrief by providing the warning in the form of an informational message, as taught by Aoki. Such a modification would involve combining prior art elements according to known methods to yield predictable results of clearly communicating the potential issue to the driver. 

Regarding claims 4-6, 8-13 and 15-21, Moncrief in view of Aoki further discloses the step of the computer presenting the informational message to warn of the trainee of the potential future issue includes displaying a pop-up message (Aoki’s message) on the graphics display that simulates the windshield of the target vehicle (Moncrief, Par. 47) (as per claims 4, 11 and 18), the pop-up message is located on the graphics display that simulates the windshield of the target vehicle at a location indicating the potential future issue (Moncrief’s arrow is located at the location of the issue) (as per claims 5, 12 and 19), the step of the computer presenting the informational message to warn of the potential future issue includes emitting an audio message on the audio transducer (Aoki, column 21, line 67 – column 22, line 3) (as per claims 6 and 13), the step of the computer presenting the training segment related to the issue includes displaying information from the training segment on the graphics display that simulates the windshield of the target vehicle (Moncrief, Par. 47) (as per claim 8), the one or more input devices further comprise a brake pedal and a transmission position detector (Moncrief, Par. 47) (as per claims 9 and 15), the one or more output devices is an audio transducer (Moncrief, Par. 133) (as per claims 10 and 17), means for simulating shifting, the means for simulating shifting having a hand touch sensor (manual shifter - Moncrief, Par. 47; clutch level 316 in Aoki) (as per claim 16), the informational message that provides the hint regarding the potential future issue comprises an audio message on the audio output device (Aoki, column 22, line 2) (as per claim 20), and the future issue comprises an obstacle within the simulation (normative path data in a scenario includes issues such as a pedestrian running suddenly into the roadway – Moncrief, Par. 204) (as per claim 21). 

Allowable Subject Matter
6.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to the section 103 rejection of claims 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the section 101 rejection of claims 1-6, in conjunction with the corresponding amendments, have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715